Citation Nr: 1616698	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke



INTRODUCTION

The Veteran had active duty from June 1960 to May 1964 and from January 1965 to January 1966.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As bilateral sensorineural hearing loss (SNHL) is an organic disease of the nervous system, and thus a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's July 2010 VA medical examination showed that he has current bilateral hearing loss. The Veteran's DD Form 214 shows that his military occupation was an Aviation Machinist's Mate. Therefore, exposure to acoustic trauma during active military service is conceded. The Veteran's July 2010 VA medical examiner stated that she could not provide an opinion as to whether the Veteran's bilateral hearing loss was due to or the result of military noise exposure without resorting to speculation. She reasoned that the Veteran's last audiology examination was a whisper test, which is now known to be insensitive to high frequency hearing loss, the type of hearing loss most frequently related to noise exposure. She stated therefore that because of the type of testing performed while the Veteran was in service and because these are the only hearing evaluation results available until now, a timeline of the onset of the Veteran's hearing loss which could link the loss to military noise exposure, occupational noise exposure, presbycusis, or another cause could not be established.  

Regarding bilateral hearing loss disability, the Board finds that the evidence of record demonstrates that service connection is warranted.  The results of his July 2010 VA audiological examination confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385  to be considered an actual "disability." The Veteran reported being exposed to loud noise during service, including jet aircraft and helicopter engine noise.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to significant levels of hazardous noise during service. Thus, the Board accepts the Veteran's assertions as credible. See 38 U.S.C.A. § 1154 (West 2014).  Additionally, the Veteran has credibly stated that he experienced decreased hearing since the time of his in-service noise exposure, and that he did not have any significant post-service occupational or recreational noise exposure. He has reported only occasional noise working at Kelly Tractor and 16 years as a boat captain without hearing protection, but 27 years in the real estate business with no exposure.

The Veteran's competent and credible statements thus support a nexus between his current hearing loss disability and his in-service noise exposure.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits). The evidence weighing against the claim is the July 2010 VA examiner's opinion. As to this speculative nexus opinion, the Board finds that it is inadequate and lacking in any significant probative value, as the examiner was unable to provide either a positive or negative opinion based on the fact that the Veteran's last inservice hearing test was a whisper voice test which as she noted, is insensitive to the type of hearing loss most frequently associated with noise exposure. However, the Board also notes that at that examination the Veteran apparently gave a three year history of difficulties with hearing loss. The Veteran only later clarified in his March 2012 substantive appeal that his hearing loss had its inception in service and had continued to the present. As the VA examiner did not have this information before her, the inability to provide a non-speculative opinion is not accorded any significant weight as she was unaware of the Veteran's lay statements of continuity.  

The Veteran credibly reported a history of decreased hearing in the years since service. The July 2010 VA examiner's nexus opinion failed to address the Veteran's credible lay statements attesting the onset of decreased hearing during service or the significance of his documented history of noise exposure in service. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). In this regard, the Board points out that the VA examiner did not explain how the Veteran's exposure to hazardous noise exposure in service could not have caused sensorineural hearing loss, given the fact that his last in-service hearing test was a whisper voice test, that he has reported having decreased hearing since service, and reported only occasional noise exposure since service.  The Veteran's credible history of decreased hearing since service is consistent with hearing loss disability.

The Board reiterates that any absence of evidence of hearing loss at separation is not determinative as to whether his hearing loss disability is related to his military service and does not preclude service connection in this case. Sensorineural hearing loss is associated with noise exposure. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service). 

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's bilateral hearing loss disability had clinical onset following his exposure to harmful noise levels in connection with his service. In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


